Citation Nr: 1409906	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for right Achilles tendonitis.

6.  Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to July 1995 and from January 2003 to June 2004; he had additional service with the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, these matters were remanded for additional development.

The issues of service connection for right knee disability, left knee disability, back disability, right Achilles tendonitis, and respiratory disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on his part, is required.


FINDING OF FACT

The Veteran does not currently have a hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.   §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in December 2004 and November 2011 letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in December 2004, which was prior to the June 2006 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The November 2011 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs) and VA medical records are associated with the file.  Additionally, the Veteran was afforded a VA audio examination in December 2004.  Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.               § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.         38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss (organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.          38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The issue before the Board involves a claim of entitlement to service connection for hearing loss.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

After a review of the evidence, the Board is unable to find that service connection for hearing loss is warranted because there is no demonstrated hearing loss disability as such is defined by 38 C.F.R. § 3.385.

The Veteran's STRs show that upon entrance into the military in August 1992, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
5
0

On associated report of medical history, the Veteran denied hearing loss and ear trouble.

On February 2001 reserve enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On an associated report of medical history, the Veteran specifically denied hearing loss or ear trouble.

On January 2003 pre deployment health assessment and on December 2004 post deployment health assessment, the Veteran reported being exposed to loud noises and excessive vibration often.  A referral for hearing loss was indicated.

On the authorized VA audiological evaluation in December 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
10
5
10
10
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Normal bilateral hearing was diagnosed.

On May 2006 Army National Guard retention examination, the Veteran's ears were clinically evaluated as normal.  Audiometry reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
5
10
10
0
0

Hearing loss was not diagnosed in service.  Further, on December 2004 VA examination, audiometry did not produce thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz that were 26 decibels or greater, or a threshold of 40 decibels or greater in any of the frequencies.  Additionally, speech recognition scores were not less than 94 percent.

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the evidence of record shows that the Veteran has never been diagnosed with hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.
 
The Board notes that although there may be some slight loss of hearing acuity in the Veteran's ears, for purposes of having a hearing loss disability for VA compensation purposes the audiological test results must be shown to satisfy 38 C.F.R. § 3.385.  The record as it stands simply does not show current hearing loss disability in either ear as defined in 38 C.F.R § 3.385.  Should the Veteran's hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R.          § 3.385 are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current hearing loss disability as defined by regulation, the appeal must be denied at this time.


ORDER

Service connection for hearing loss disability is not warranted.  To this extent, the appeal is denied. 


REMAND

Regarding the matters of service connection for right knee, left knee, and back disabilities, and right Achilles tendonitis, the Board finds that the medical examinations and opinions of record are inadequate.  Specifically, the Board's November 2011 remand noted that diagnoses of these conditions were in the record, but that there was not an opinion as to whether these disabilities were aggravated by service-connected left Achilles tendonitis.  In December 2011, the Veteran was afforded a VA examination with regard to these disabilities.  The examiner did not diagnose any current knee or back disabilities.  As such no opinions regarding direct or secondary service connection were provided.  However, the Board notes that because there are diagnoses of knee and back conditions in the claims file, such opinions must still be provided.  Additionally, on the back disability benefits questionnaire, the examiner noted that diagnostic imaging had been performed, but then failed to check whether such imaging revealed arthritis or not.  

As for the right Achilles tendonitis, the examiner provided the same opinion when answering whether such disability could be directly or secondarily related to service.  This opinion appears to only address causation on a direct basis, although the same rationale is used when explaining why right Achilles tendonitis is not caused or aggravated by service-connected left Achilles tendonitis.   

Accordingly, the Board finds that the Veteran must be afforded additional VA examinations and additional medical opinions must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

With regard to the matter of service connection for respiratory disability, the Board's November 2011 remand instructed that the Veteran be provided a VCAA letter with notice of the evidence necessary to substantiate a claim for disabilities that preexisted active duty.  A review of the record reveals that such notice was not provided.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an appropriate VCAA letter with notice of the evidence necessary to substantiate a claim for a disability that preexisted active duty.

2.  Then schedule the Veteran for an appropriate VA examination by an appropriate examiner (if possible, by an examiner who has not already examined the Veteran) to determine the nature, extent, and etiology of any right Achilles tendon, bilateral knee, and back disability.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a)  Diagnose all current (during the period on appeal) right Achilles tendon, bilateral knee, and back disabilities.

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that any disability (ies) of the right Achilles tendon, of either knee, and of the back was/were manifested during or otherwise caused by either of the Veteran's two periods of active duty service or any incident therein?

(c)  Is it at least as likely as not (a 50% or higher degree of probability) that any disability(ies) of the right Achilles tendon, of either knee, and of the back are proximately due to, or caused by, residuals of a left Achilles tendon rupture?

(d)  Is it at least as likely as not (a 50% or higher degree of probability) that any disability(ies) of the right Achilles tendon, of either knee, and of the back have been aggravated by (increased in severity due to) residuals of a left Achilles tendon rupture?

All opinions expressed should be supported by a clear, detailed rationale with discussion of the evidence and other medical opinions of record.

3.  After completion of the above, and any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


